Exhibit 10.2

 

________________________________________

EASTSIDE DISTILLING, LLC

5% SECURED CONVERTIBLE PROMISSORY NOTE

DUE JUNE 13, 2015

________________________________________

 

$150,000.00

June 13, 2014

 

FOR VALUE RECEIVED, Eastside Distilling, LLC., a corporation organized and
existing under the laws of the State of Oregon (the “Company”), promises to pay
to Eurocan Holdings, Ltd., the registered holder hereof (the “Holder”), the
principal sum of one hundred fifty thousand five dollars and no cents
($150,000.00) (the “Face Amount”) on the Maturity Date (as defined below) and to
pay interest on the principal sum outstanding Face Amount from time to time at
the rate of 5% per annum (computed on the basis of the actual number of days
elapsed and a year of 360 days and compounded monthly), accruing on a daily
basis from June 13, 2014, the date of initial issuance of this Note (the “Issue
Date”), until payment in full of the Face Amount has been made or duly provided
for (whether before or after the Maturity Date). Notwithstanding any other
provision hereof, interest paid or becoming due hereunder and any other payments
hereunder which may constitute interest shall in no event exceed the maximum
rate permitted by applicable law.

 

This Note is subject to the following additional provisions:

 

1.The term “Maturity Date” means the June 13, 2015.

 

2.Security. In consideration of any financial accommodation given, to be given,
or continued to Company by Holder, and to secure the payment of all debts,
obligations, or liabilities now or hereafter existing, absolute or contingent,
of Company to Holder, Company pledges and grants to Holder a security interest
in any and all assets of the Company held by the Company during the term of this
Note which Company has this day and shall, for the term of this Note, provided
reports and proof of such assets upon demand by Holder; and all property
hereafter deposited with Holder in substitution for any of the property
described above; and all stock rights, voting rights and rights to subscribe,
dividends of any nature, new securities or other property which Company may be
or become entitled to receive on account of any securities or other property
subject to this Note; and all proceeds of any of the above-described collateral.

 

3.Prepayment.

 

a. This Note may be prepaid in whole or in part at any time prior to the
Maturity Date, without penalty; provided, however, that no portion of the
Prepaid Interest shall be refundable or otherwise returned to the Company in the
event of any such prepayment. Any payment shall be applied as provided in
Section 3.

 



1

 

 

b. TIME IS OF THE ESSENCE WITH RESPECT TO ANY PAYMENT DUE HEREUNDER. The Company
shall be in default hereunder if any payment is not made in a timely manner,
without any right to cure unless such right to cure is granted by the Holder in
each instance; provided, however, that the grant of such right is in the sole
discretion of the Holder and may be withheld for any reason or for no reason
whatsoever.

 

4.Any payment made on account of the Note shall be applied in the following
order of priority: (i) first, to any amounts due hereunder other than principal
and accrued interest, (ii) then, to accrued interest through and including the
date of payment, and (iii) then, to principal of this Note.

 

5.All payments contemplated hereby shall be made in immediately available good
funds of United States of America currency by wire transfer to an account
designated in writing by the Holder to the Company (which account may be changed
by notice similarly given). For purposes of this Note, the phrase “date of
payment” means the date good funds are received in the account designated by the
notice which is then currently effective.

 

6.No provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the coin or currency, as herein
prescribed. This Note is a direct obligation of the Company.

 

7.The obligations of the Company under this Note are secured by a pledge by the
Company of all Assets held by the Company for the entirety of the term of this
Note.

 

8.The Holder of the Note, by acceptance hereof, agrees that this Note is being
acquired for investment and that such Holder will not offer, sell or otherwise
dispose of this Note except under circumstances which will not result in a
violation of the Securities Act of 1933, as amended, or any applicable state
Blue Sky or foreign laws or similar laws relating to the sale of securities.

 

9.Any notice given by any party to the other with respect to this Note shall be
given in the manner contemplated by the Loan Agreement in the section entitled
“Notices.”

 

10.This Note shall be governed by and construed in accordance with the laws of
the State of New York. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or the state courts of the State of New York sitting in the
County of New York in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions. To the extent determined by such court,
the Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under any of this Note.

 

 



2

 

 

11.JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by jury in
any action, proceeding or counterclaim brought by either of the Parties hereto
against the other in respect of any matter arising out of or in connection with
this Note.

 

12.The following shall constitute an “Event of Default” hereunder:

 

a. The Company shall default in the payment of any amount due on this Note, time
being of the essence, whether by maturity, pursuant to Section 2 or otherwise;
or

 

b. Any of the representations or warranties made by the Company herein, in the
Security Interest and Pledge Agreement or any of the other Transaction Documents
shall be false or misleading in any material respect at the time made; or

 

c. The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

d. A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent; or

 

e. Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

f. The Company will not incur any indebtedness, other than indebtedness incurred
in the ordinary course of business or outstanding the date hereof, unless such
indebtedness is subordinated to the prior payment in full of this Note on terms
reasonably satisfactory to the Lender.

 

g. Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
Holders shall be instituted by or against the Company or any of guarantor.

 

h. The Company or any subsidiary shall default in any of its obligations under
any other note or any mortgage, credit agreement, loan agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any leasing or factoring
arrangement of the Company or any subsidiary, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable; or

 

i. the Borrower requests an extension of the payment terms hereof during the
term of the Note, unless otherwise mutually agreed by the Parties.

 



3

 

 

13.If an Event of Default shall have occurred, then, or at any time thereafter,
and in each and every such case, unless such Event of Default shall have been
waived in writing by the Holder (which waiver shall not be deemed to be a waiver
of any subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable (and
the Maturity Date shall be accelerated accordingly), without presentment,
demand, protest or notice of any kinds, all of which are hereby expressly
waived, anything herein or in any note or other instruments contained to the
contrary notwithstanding, and interest shall accrue on the total amount due (the
“Default Amount”) on the date of the Event of Default (the “Default Date”) at
the rate of 30% per annum or the maximum rate allowed by law, whichever is
lower, from the Default Date until the date payment is made, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided.

 

14.In the event for any reason, any payment by or act of the Company or the
Holder shall result in payment of interest which would exceed the limit
authorized by or be in violation of the law of the jurisdiction applicable to
this Note, then ipso facto the obligation of the Company to pay interest or
perform such act or requirement shall be reduced to the limit authorized under
such law, so that in no event shall the Company be obligated to pay any such
interest, perform any such act or be bound by any requirement which would result
in the payment of interest in excess of the limit so authorized. In the event
any payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest-free prepayment of this
Note. If any part of such excess remains after the principal has been paid in
full, whether by the provisions of the preceding sentences of this Section or
otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company. The provisions of this Section shall control every other provision
of this Note.

 

15.This Note shall be binding upon and shall inure to the benefit of the
successors and permitted assigns of the Company and the Holder. In no event may
the Company assign this Note or any rights or obligations hereunder without the
Holder’s prior written consent and any purported assignment without such consent
shall be null and void. This Note and the rights and obligations hereunder may
not be assigned by the Holder at any time.

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 



4

 

 

IN WITNESS WHEREOF, the Company has caused this 5% Original Issue Convertible
Secured Promissory note to be duly executed by an officer thereunto duly
authorized this 13 day of June 2014.

 

 

 

By: /s/ Steven Earles                     

Name: Steven Earles

Title: CEO

 

 

 

Agreed and confirmed this 13 day of June, 2014

 

Eastside Distilling

By:

 



/s/ Steven Earles   Date: 6-13-14 Title: CEO Steven Earles                   /s/
Lenny Gotter   Date: 6-13-14 Title: COO Lenny Gotter                            
Eurocan Holdings Ltd.         By:                   .s. Michael Williams   Date:
6-13-14 Title: President & CEO Michael Williams        

 

 

 



5

 

